FILED
                              NOT FOR PUBLICATION                            JUN 02 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RICARDO HERRERA-TORRES;                          No. 07-74394
JANETH JAQUELINE HERRERA,
                                                 Agency Nos. A075-712-591
               Petitioners,                                  A070-039-485

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Ricardo Herrera-Torres, a native and citizen of Mexico, and Janeth Jaqueline

Herrera, a native and citizen of El Salvador, petition for review of the Board of

Immigration Appeals’ order dismissing their appeal from an immigration judge’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal order. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Urzua Covarrubias v. Gonzales,

487 F.3d 742, 747 (9th Cir. 2007), and review de novo questions of law,

Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir. 2005). We deny the petition

for review.

      Accepting arguendo petitioners’ testimony as true, substantial evidence

nonetheless supports the agency’s determination that petitioners knowingly

encouraged and assisted another alien to try to enter the United States in violation

of law. See 8 U.S.C. § 1182(a)(6)(E)(i); Urzua Covarrubias, 487 F.3d at 748-49

(substantial evidence supported determination that alien aided and abetted another

alien’s illegal entry into the United States). Petitioners fail to present any authority

suggesting that the affirmative defense of abandonment of an attempt, as employed

in criminal law, is applicable to a charge under 8 U.S.C. § 1182(a)(6)(E)(i).

      PETITION FOR REVIEW DENIED.




                                            2                                    07-74394